Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed July 21st, 2021, has been entered.  Claims 1 – 13 are currently pending in the application.  Claims 1 and 6 – 9 are withdrawn.  The previous 112(b) rejections of claims 2 – 5 and 10 have been withdrawn in view of the claim amendments.  

Foreign Priority
The Foreign priority document was electronically received on December 9, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20160278399-A1) with evidence from Mickle (“Influence of Emulsifiers and Nonfat Milk Solids on Physical Stability of Reconstituted Lyophilized Milk Products) and the instant specification.
Regarding claim 2, Wang teaches a fructooligosaccharide-containing oil and fat created by ball milling a typical recipe of a sweetener, a fat, milk solids, and emulsifiers (cocoa solids may be omitted) [0025, 0033].  Wang teaches that fructooligosaccharides can be used as sweeteners [0027].  The sweetener is amorphous [0029].  Mickle discloses that milk solids are emulsifiers [Col 2, lines 2 – 4].  The milk solids in the typical recipe can therefore be the emulsifier stated.    The instant specification identifies a ball mill as a form of closed system pulverizer [0031].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use a fructooligosaccharide as the sweetener as it is obvious to use any that are disclosed by Wang.  Also, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use an amorphous fructooligosaccharide as the sweetener since Wang discloses the use of the amorphous form of any sweetener used. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Adhikari (“Stickiness in Foods: A Review of Mechanisms and Test Methods”).
Regarding claim 3, Wang teaches the creation of a paste made from a fructooligosaccharide sweetener, fat, and an emulsifier [0025].  The sweetener is amorphous [0029].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use fructooligosaccharide as an amorphous sweetener since Wang discloses the use of the amorphous form of any sweetener used.
Wang does not teach the product having a viscosity of 70,000 cps or less being maintained after 27 days from the time of production when stored at a temperature of 37°C and a relative humidity of 50% after the production.  Adhikari teaches that relative humidity affects viscosity of a confection [pg 2, 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to adjust the temperature and humidity of the storage facility to obtain the desired viscosity in the product after 27 days for the purpose of maintaining the shelf-life and overall quality of the fructooligosaccharide-containing oil and fat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Adhikari, as applied to claim 3 above, and further in view of Ervin (US-20110313055-A1).
Regarding claim 4, Wang and Adhikari teach a fructooligosaccharide-containing oil or fat with a relative humidity and viscosity, but not a fructooligosaccharide-containing oil or fat wherein the weight ratio of the fructooligosaccharide to the oil or fat is within the range of 0.5 to 2.5, and the content of the emulsifier is within the range of 0.1 wt% or more and 1.0 wt% or less.  
Ervin teaches a fructooligosaccharide-containing oil or fat wherein the weight ratio of the fructooligosaccharide to the oil or fat is 0.0002 – 61.5 (0.001 wt% – 80 wt% fructooligosaccharide to 1.3 wt% – 50 wt% combined fats) [0067], [0070], and [0072].   The content of the emulsifier is 0.001% – 5% by weight [0074].
Ervin teaches fructooligosaccharides act as a thickener, affecting the texture of the product [0068].  Ervin also teaches that oils and fats affect the taste and texture, improving the melting ability of the product [0070], [0072].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine the oil and fructooligosaccharide ranges of Ervin with the composition of Wang and Adhikari so as to control the texture and consistency of the final product.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 12, Wang and Adhikari teach a fructooligosaccharide-containing oil and fat with a relative humidity and viscosity, but not a fructooligosaccharide-containing oil or fat wherein the oil or fat is contained in 30.2% or more to the total weight of the amorphous fructooligosaccharide-containing oil or fat.  
Ervin teaches fructooligosaccharides act as a thickener, affecting the texture of the product [0068].  Ervin also teaches that oils and fats affect the taste and texture, improving the melting ability of the product [0070], [0072].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine the oil and fructooligosaccharide ranges of Ervin with the candy of Wang and Adhikari so as to control the texture and consistency of the final product.
Ervin teaches a combined amount of fat in the fructooligosaccharide-containing oil or fat of 1.3 wt% - 50 wt%.  The invention claims a fructooligosaccharide-containing oil or fat wherein the oil or fat is 30.2 wt%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, Wang and Adhikari teach a fructooligosaccharide-containing oil and fat with a relative humidity and viscosity, but do not teach an amorphous fructooligosaccharide-containing oil or fat wherein the amorphous fructooligosaccharide and the oil or fat is blended in the range of 35 to 70:65 to 30 in weight ratio.
In re Aller, 105 USPQ 233.  
Ervin teaches a fructooligosaccharide-containing oil and fat according to claim 3, wherein the weight ratio of the fructooligosaccharide to the oil and fat is 0.0002 – 61.5 (0.001 wt% – 80 wt% fructooligosaccharide to 1.3 wt% – 50 wt% combined fats) [0067], [0070], and [0072].  This can create any ratio from 3.3x10-5:1 – 80:1.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Adhikari, as applied to claim 3 above, and further in view of DCA (Importance of Controlling Moisture in Food Production and Storage).
Regarding claim 5, Wang and Adhikari do not teach that the moisture value of 5 wt% or less of the fructooligosaccharide-containing oil and fat is maintained after 27 days from the time of production when stored at a temperature of 37.0° C and a relative humidity of 50% after the production.
DCA teaches that moisture can severely impact the storage of food and only reach its shelf-life when humidity is controlled.  Controlling moisture levels in facilities with dehumidifiers and temperature control technology the results in improved overall quality of product (pg 2, Higher Quality).
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to adjust the temperature and humidity of the storage facility to obtain the desired In re Aller, 105 USPQ 233.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Adhikari, and Ervin, as applied to claim 4 above, and further in view of DCA.
Regarding claim 10, Wang and Adhikari do not teach that the moisture value of 5 wt% or less of the fructooligosaccharide-containing oil and fat is maintained after 27 days from the time of production when stored at a temperature of 37.0° C and a relative humidity of 50% after the production.
DCA teaches that moisture can severely impact the storage of food and only reach its shelf-life when humidity is controlled.  Controlling moisture levels in facilities with dehumidifiers and temperature control technology the results in improved overall quality of product (pg 2, Higher Quality).
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to adjust the temperature and humidity of the storage facility to obtain the desired moisture level in the product for 27 days for the purpose of maintaining the shelf-life and overall quality of the fructooligosaccharide-containing oil and fat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as evidenced by Mickle and the instant specification, as applied to claim 2 above, in further view of Ervin (US-20110313055-A1).
Regarding claim 11, Wang teaches a fructooligosaccharide-containing oil and fat.  Wang does not teach the weight ratio of the amorphous fructooligosaccharide to the oil or fat being 0.5 – 2.5, and the emulsifier being 0.1 wt% or more and 1.0 wt% or less.
Ervin teaches fructooligosaccharides act as a thickener, affecting the texture of the product [0068].  Ervin also teaches that oils and fats affect the taste and texture, improving the melting ability of the product [0070], [0072].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to alter the ratio of the fructooligosaccharide to fat or oil of Wang and Adhikari with the ranges of Ervin so as to control the consistency of the product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Ervin teaches that the weight ratio of the -5:1 – 80:1.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Response to Amendment
The declaration under 37 CFR 1.132 filed July 20th, 2021 is sufficient to overcome the rejection of claim 3 based upon 35 U.S.C. 102(a)(1) over Ervin.  The applicant has successfully shown that claim 10 and the example relied upon in Ervin would not produce the viscosity of the invention by recreating the product of the example and testing its viscosity.  While the amounts used in the applicant’s experiment is not the same as claim 20 of Ervin, the difference isn’t enough that one would expect the viscosity to change markedly.

Response to Arguments
Applicant’s arguments filed July 30th, 2021, have been fully considered.
The rejection of claims 2 – 5 and 10 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments concerning claim 2 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The composition being pulverized in claim 2 consists of a fructooligosaccharide, an oil or fat, and an emulsifier.  Wang lists a recipe using a fructooligosaccharide, an oil or fat, and an emulsifier, and milk solids.  Since milk solids are emulsifiers, as evidenced by Mickle, they meet the “consisting of” limitation in claim 2.
Applicant's arguments concerning claim 3 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The applicant states on pg 8 of the remarks that the invention of claim 3 should have a low moisture content.  The Examiner recognizes the experiments of the declaration submitted on July 30th, 2021 suggesting the product of example 1 and claim 20 of Ervin do not have the viscosity 
Applicant's arguments concerning claims 4, 5, and 10 under 35 U.S.C. 103 have been fully considered but they are not persuasive. As claim 3 has been found to be obvious, claims 4, 5, and 10 are also found to be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791